DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hayashi et al. (US Pat. Pub. No. US 2011/0008693 A1, cited in IDS filed 8/6/2021)
Hayashi et al. discloses a method of recycling a cartridge 21 including a holder having: a first holder member 50 configured to hold an electrical contact surface 73a-73d (Figs. 3 and 4); and a second holder member 21i with which the first holder member 22 engages (Fig. 3), the method comprising: (a) releasing engagement of the first holder member 50 (via a storage section 60) with the second holder member 21i (Fig. 3); and (b) removing the first holder . 
Allowable Subject Matter
Claims 1-23 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  Independent claim 1 is allowable over the prior art of record because the prior art of record does not teach or suggest: “the second holder member having a through-hole through which an engagement part of the pawl portion engaging with the corner portion is accessible from outside the cartridge in a state where the pawl portion engages with the corner portion” as set forth in the claimed combination.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Response to Arguments
Applicant's arguments filed 1/12/2022 have been fully considered but they are not persuasive.  
In the REMARKS (page 8 of amendment filed 1/12/2022) applicant argues “there is no disclosure or suggestion in Hayashi of the toner container 50 engaging with the to-be-connected portion 21i of the developing device 21.  Since the toner container 50 is not engaged with the portion 21, there is also no disclosure of releasing engagement of these components as recited in the method of claim 24”.  
The examiner disagrees with this argument.  Clearly shown in Fig. 3 of Hayashi, the storage section 60 of the toner container 50 engages with the to-be-connected portion 21i of the developing device 21.  Because the storage section 60 is a part of the toner container 50, it is inherent that the toner container 50 engages with the to-be-connected portion 21i.  Since the toner container 50 is engaged with the portion 21i, there is also an indication of releasing engagement of these components as recited in the method of claim 24.
Therefore, claim 24 is rejected under 35 USC 102(a)(1) by Hayashi.  
Contact information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOPHIA S CHEN whose telephone number is (571)272-2133. The examiner can normally be reached M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton LaBalle can be reached on 571-272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SOPHIA S CHEN/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        
Ssc
January 18, 2022